Citation Nr: 1520508	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-14 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) from November 5, 2010 to May 3, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from Janaury 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, which denied entitlement to a TDIU.

The Board has listed the issue as such on the title page of the decision as the Veteran was assigned a 100 percent schedular disability evaluation for his service-connected chronic renal failure, stage III, in a December 2014 rating determination, with an effective date of May 3, 2013.  Thus, the time period that remains on appeal is the period of time from November 5, 2010 to May 3, 2013.  


FINDINGS OF FACT

1.  Prior to May 2, 2011, service connection was in effect for chronic renal failure, stage III, rated as 60 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; and secondary hyperparathyroidism associated with chronic renal failure, rated as 10 percent disabling, for a combined disability evaluation rating of 80 percent.  

2.  From May 2, 2011 until May 3, 2013, service connection was in effect for chronic renal failure, stage III, rated as 80 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; and secondary hyperparathyroidism associated with chronic renal failure, rated as 10 percent disabling, for a combined disability evaluation rating of 90 percent.  

3.  Prior to May 2, 2011, the Veteran's service-connected disabilities did not preclude substantially gainful employment consistent with his education and occupational experience.

4.  From May 2, 2011 to May 3, 2013, the Veteran's service-connected disabilities precluded substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  For the time period from November 5, 2010 to May 2, 2011, the criteria for a TDIU were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU were met from May 2, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for a TDIU, the RO, in a December 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The December 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

In conjunction with his TDIU claim, the Veteran was afforded VA examinations in March 2011.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through testimony if so desired.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340 , 3.341, 4.15 (2014). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Prior to May 2, 2011, service connection was in effect for chronic renal failure, stage III, rated as 60 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; and secondary hyperparathyroidism associated with chronic renal failure, rated as 10 percent disabling, for a combined disability evaluation rating of 80 percent.  

From May 2, 2011 until May 3, 2013, service connection was in effect for chronic renal failure, stage III, rated as 80 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; and secondary hyperparathyroidism associated with chronic renal failure, rated as 10 percent disabling, for a combined disability evaluation rating of 90 percent.  

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a) for both time periods.  

In conjunction with his claim for a TDIU, and increased evaluations for service-connected disabilities which are not on appeal, the Veteran was afforded VA examinations in March 2011.  At the time of the examinations, it was noted that the Veteran reported having retired in November 2010 as a result of physical and psychiatric problems.  He stated that he had retired as a result of physical exhaustion and general aches and pain associated with arthritis.  The Veteran also reported that he was too stressed and that this was interfering with his ability to work.  The examiners indicated that the Veteran's diabetes mellitus had no effect on his usual occupation or resulting work problems.  The examiners also indicated that the Veteran's peripheral neuropathy of the lower extremities had no effect on his occupation and did not cause work problems and did not affect his ability to perform sedentary or physical work/employment.  The examiners also stated that the Veteran's secondary hyperparathyroidism had no effect on his usual occupation and did not cause work problems.  Finally, the examiners indicated that the Veteran's chronic kidney disease had no effect on his ability to perform sedentary or physical work/employment. 

VA treatment records associated with the claims folder reveal that testing performed on May 2, 1011, demonstrated a worsening in the Veteran's kidney condition, warranting an increase in his disability evaluation from 60 to 80 percent.   

In an August 2011 letter, the Veteran's treating VA physician indicated that the Veteran had diagnoses of paralysis of the sciatic nerve, nephrosclerosis, hyperparathyroidism, and diabetes.  He stated that all of these afflictions made it difficult for the Veteran to work.  He noted that the nephrosclerosis and diabetes made his bladder function irregular.  He further indicated that the Veteran's paralysis of the sciatic nerve made walking, sitting, and standing for long periods of time a problem.  

The preponderance of the evidence, both lay and medical, demonstrates that the criteria for a TDIU were not met prior to May 2, 2011.  While the Veteran has indicated that his service-connected disabilities prevent him from being employable, warranting a TDIU since November 1, 2010, the VA examiners, in their March 2011 VA examination reports, specifically indicated that the Veteran's service-connected disabilities, including his chronic kidney disease, had no effect on his ability to perform sedentary or physical work/employment.  Moreover, at the time of his VA examinations, the Veteran indicated that he had left his place of employment for psychiatric as well as physical problems, to include ostearthritis, conditions for which service connection is not currently in effect.  The Board finds that the VA examiners' opinions with regard to the effect the Veteran's service-connected disabilities had on his employment, in addition to the Veteran's statements as to other nonservice-connected disabilities affecting his employment at the time of the examinations, are more probative than the current statements made by the Veteran that his service-connected disabilities were the reason for his unemployability prior to May 2, 2011.  

The criteria for a TDIU from May 2, 2011, have been met.  The VA treatment records demonstrate that the Veteran's chronic kidney condition worsened as of this date, warranting an 80 percent disability evaluation, raising the Veteran's combined disability evaluation from 80 to 90 percent.  Moreover, the Veteran's treating physician, in his August 2011 letter, specifically indicated that the Veteran's service-connected disabilities made it difficult for him to work, with the kidney condition and diabetes making his bladder function irregular, and his sciatic nerve problems making walking, sitting, and standing for long periods a problem.  Based upon the Veteran's work experience as a car salesman, which involves both sedentary and non-sedentary activity, the criteria for a TDIU have been met since May 2, 2011.  


ORDER

Entitlement to a TDIU prior to May 2, 2011, is denied.

Entitlement to a TDIU from May 2, 2011 to May 3, 2013, is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


